Dismissed and Memorandum Opinion filed November 3, 2005








Dismissed and Memorandum Opinion filed November 3,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01069-CR
NO.
14-05-01071-CR
NO. 14-05-01072-CR
NO. 14-05-01073-CR
____________
 
KEVIN MICHAEL
BREES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
180th District Court
Harris County,
Texas
Trial Court Cause Nos.976,525,
976,526, 978,692 & 978,693
 

 
M E M O R A N D U M   O P I N I O N




In cause numbers 976,525, 978,692 and 978,693, appellant
entered guilty pleas to burglary of a building with intent to commit
theft.  In cause number 976,526,
appellant entered a guilty plea to criminal mischief.  In accordance with the terms of plea bargain
agreements with the State, the trial court sentenced appellant in each case on
August 12, 2005, to confinement for eight years in the Institutional Division
of the Texas Department of Criminal Justice, with the sentences to be served
concurrently.  Appellant filed a pro se
notice of appeal for all four cases. 
Because appellant has no right to appeal, we dismiss.  
The trial court entered a certification of the defendant=s right to appeal in each case in
which the court certified that each is a plea bargain case, and the defendant
has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 3, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.
Do Not Publish C Tex. R. App.
P. 47.2(b).